MEMORANDUM OPINION
No. 04-03-00468-CV
PERRY KESSLER CONSTRUCTION, INC.,
Appellant
v.
Deborah BAUER,
Appellee
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-10167
Honorable Martha Tanner, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	May 19, 2004
REVERSED and REMANDED
	The parties have filed a joint motion stating that appellee no longer wishes to contest the
appeal.  They request that the trial court's default judgment against appellant be reversed, and that
the cause be remanded for further proceedings.  The motion is granted.  The default judgment of the
trial court signed on December 16, 2002, is reversed, and the cause is remanded to the trial court for
further proceedings.  See Tex. R. App. P. 42.1(a)(2)(B).  Costs of appeal are taxed against the parties
who have incurred them.
								PER CURIAM